Bell, J.
1. Where the owner of a earload of peaches, which were at the time in transit and subject to diversion, engaged a broker to handle and sell them on commission, and where the broker, in ordering a diversion, gave to the carrier the wrong car-number, and, as a result, the car was delayed in reaching the market, the broker may be held liable for any resulting damage. In this case the evidence was sufficient to authorize the inference that the defendant broker was negligent in giving to the carrier the wrong car-number, and also that this negligence was a proximate cause of at least a part of the damage to the peaches. Barron v. Gentile, 36 Ga. App. 459 (137 S. E. 106),
*157Decided April 14, 1928.
Hall, Grice & Bloch, for plaintiff in error.
John R. L. Smith, Joseph LeConle Smith, contra.
2. While the evidence may have shown that only one of the two days delay was attributable to the fault of the defendant, there was evidence from which the jury could legitimately determine the proportionate part of the damage caused by the defendant’s negligence; and the verdict returned in the plaintiff’s favor was not excessive.
3. The charge of the court fully covered all the material issues raised by the pleadings and the evidence, and none of the excerpts therefrom were subject to the criticisms lodged against them. In the absence of timely written requests for more specific instructions, there was no error in the failure to give in charge certain additional principles.
4. There was no merit in any ground of the motion for new trial.

Judgment affirmed.


Jenldns, P. J., and Stephens, J., concur.